450 F.2d 350
UNITED STATES of America, Plaintiff-Appellee,v.Donald Eugene COLYER, a/k/a James F. Boyce, Defendant-Appellant.
No. 71-2424 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 9, 1971.

John Wm. Black, Brownsville, Tex., Court-appointed, for defendant-appellant.
Anthony J. P. Farris, U. S. Atty., James R. Gough, Asst. U. S. Atty., Houston, Tex., for plaintiff-appellee.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:


1
The court has considered the motion of counsel for appellant to withdraw as well as the brief of counsel and the entire record submitted on this appeal.


2
The motion of counsel to withdraw is denied.  We affirm on the merits.  There was no error in the trial.  The changes in the indictment were mere matters of form.  Stewart v. United States, 8 Cir., 1968, 395 F.2d 484.


3
Affirmed.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I